

 
AGREEMENT
 
This Agreement (this “Agreement”) is made and entered into as of March 30, 2016
by and among Numerex Corp. (the “Company”) and Gwynedd Resources, Ltd.
(“Gwynedd”), each of the Company and Gwynedd, a “Party” to this Agreement, and
collectively, the “Parties”.
 
RECITALS
 
WHEREAS, as of the date hereof, the Company and individuals and entities listed
on Exhibit A hereto (collectively, “Viex”) have determined to come to an
agreement (the “Viex Agreement”) to modify the composition of the Board of
Directors of the Company and as to certain other matters relating to, among
other things, the Company’s 2016 annual meeting of shareholders (the “2016
Annual Meeting”);
 
WHEREAS, Gwynedd is the beneficial owner of 2,947,280 shares of common stock of
the Company (“Common Stock”), representing approximately 15 percent of the
Company’s outstanding shares of Common Stock (the “Gwynedd Shares”);
 
WHEREAS, in connection with the Viex Agreement, the Company must represent that
that it has received from Gwynedd: (i) an irrevocable waiver in which Gwynedd
has waived all of its rights through the term of the Standstill Period (as
defined below) to designate an additional director as a result of the increase
in the number of members of the Board to eight (8), and (ii) a written agreement
that  Gwynedd shall (x) continue to have the right to vote all of the shares of
Common Stock it holds as of the date hereof through the 2016 Annual Meeting and
(y) appear in person or by proxy at the 2016 Annual Meeting and vote all shares
of Common Stock of the Company beneficially owned by it at the meeting in favor
of the election of the 2016 Nominees (as defined below); and
 
WHEREAS, Gwynedd has agreed to take certain actions, as provided in this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
 
Section 1.  
Waiver of Director Designation Right and Voting.

 
(a) Gwynedd hereby irrevocably waives, through the Standstill Period, its right
to designate an additional director as a result of the increase in the number of
members of the Board to eight (8).
 
(b) Gwynedd agrees that it will (1) continue to have the right to vote all of
the Gwynedd Shares held as of the date hereof through the 2016 Annual Meeting,
and (2) appear in person or by proxy at the 2016 Annual Meeting and vote all
shares of Common Stock of the Company beneficially owned by Gwynedd at the
meeting in favor of the election of the 2016 Nominees.
 
(c) For purposes of this Agreement, the capitalized terms set forth below shall
have the following meanings:
 
(i)           “Standstill Period” shall mean the period of time commencing on
the date of this Agreement and ending on the date that is ten (10) business days
prior to the deadline for the submission of shareholder nominations of
individuals to the Company for election to the Company’s Board of Directors at
the 2017 Annual Meeting pursuant to the Bylaws of the Company.
 
(ii)           “2016 Nominees” shall mean Stratton J. Nicolaides, Marc Zionts,
Tony Holcombe, Brian R. Igoe, Sherrie A McAvoy, Jerry A. Rose, Andrew Ryan, and
Eric Singer.
 
Section 2.  
Representations and Warranties of the Company.

 
The Company represents and warrants to Gwynedd that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.
 
Section 3.  
Representations and Warranties of Gwynedd.

 
Gwynedd represents and warrants to the Company that (a) the authorized signatory
of Gwynedd set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind Gwynedd thereto, (b) this
Agreement has been duly authorized, executed and delivered by Gwynedd, and is a
valid and binding obligation of Gwynedd, enforceable against Gwynedd in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Gwynedd as currently in effect, (d) the execution, delivery and
performance of this Agreement by Gwynedd does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Gwynedd, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, (e) as of the date of this
Agreement, Gwynedd is deemed to beneficially own in the aggregate Ÿ shares of
Common Stock, and (f) except as disclosed herein, as of the date hereof, Gwynedd
does not currently have, and does not currently have any right to acquire or any
interest in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its controlled Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement).
 
Section 4.  
Expenses.

 
Each Party shall be responsible for its own fees and expenses in connection with
the negotiation and execution of this Agreement and the transactions
contemplated hereby, provided, however, that the Company shall reimburse Gwynedd
for its reasonable, documented out-of-pocket fees and expenses in connection
with the negotiation and execution of this Agreement in an amount not to exceed
in the aggregate $10,000.
 
Section 5.  
Specific Performance.

 
Each of Gwynedd, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury may not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that Gwynedd,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, and the other Party hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity. This Section 5 is not the exclusive remedy for any violation of this
Agreement.
 
Section 6.  
Severability.

 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
 
Section 7.  
Notices.

 
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:


 If to the Company:  Numerex Corp.    Attention: Marc Zionts    Facsimile: (770)
693-5951    Email: mzionts@numerx.com      With copies (which shall not
constitute notice) to:  Arnold & Porter LLP    601 Massachusetts Ave, NW  
 Washington, DC 20001    Attention: Richard E. Baltz    Telephone: (202)
942-5124    Facsimile: (202) 942-5999    Email: Richard.Baltz@aporter.com      
 and to:    The Ryan Law Group LLP    14 E 4th Street, Suite 406    New York, NY
10012    Attention: Andrew Ryan    Telephone: (212) 944-7300    Email:
ar@trlg-llp.com      If to Gwynedd:  Gwynedd Resources, Ltd.    c/o Maria E.
Nicolaides    PO Box 18719    Sarasota, FL 34276        Carlton Fields  With a
copy (which shall not constitute notice) to:  Corporate Center Three at
International Plaza    Suite 1000    Tampa, Florida 33607-5780    Attention :
Richard A. Denmon    Telephone: (813) 229-4219    Facsimile: (813) 229-4133  
 Email: rdenmon@carltonfields.com

 
Section 8.  
Applicable Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law. The Parties irrevocably agree that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Party hereto or its successors or assigns, shall be brought and determined
exclusively in the US District Court for the Eastern District of Pennsylvania or
the Court of Common Pleas of Bucks County (or, if any such court declines to
accept jurisdiction over a particular matter, any state or federal court within
the Commonwealth of Pennsylvania) and any appellate court therefrom.  Each of
the Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts.  Each of the Parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this Agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (1) the suit, action or proceeding
in such court is brought in an inconvenient forum, (2) the venue of such suit,
action or proceeding is improper or (3) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.
 
Section 9.  
Counterparts.

 
This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
 
Section 10.  
Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

 
This Agreement contains the entire understanding of the Parties hereto with
respect to this subject matter.   There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings between the
Parties other than those expressly set forth herein. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each the Company and Gwynedd.  No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other Parties. This Agreement is solely for the
benefit of the Parties hereto and is not enforceable by any other persons.
 
[The remainder of this page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
 
 
NUMEREX CORP.
 
By:       /s/ Marc
Zionts                                                        
Name: Marc Zionts
Title:   Chief Executive Officer
 
[Signature Page to Agreement]


 
 

--------------------------------------------------------------------------------

 
 
GWYNEDD RESOURCES LTD.
 
By:       /s/ Maria E. Nicolaides            
Name: Maria E. Nicolaides
Title:    President



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Viex Opportunities Fund, LP – Series One
Viex Special Opportunities Fund II, LP
Viex Special Opportunities Fund III, LP
Viex GP, LLC
Viex Special Opportunities GP II, LLC
Viex Special Opportunities GP III, LLC
Viex Capital Advisors, LLC
Eric Singer





[Exhibit A]
 
 
